Title: To John Adams from C. W. F. Dumas, 18 February 1782
From: Dumas, Charles William Frederic
To: Adams, John



La Haie 18e. Fevr. 1782
Monsieur

J’ai fait ce matin les démarches dont j’ai eu l’honneur de vous parler. L’effet en question sera mis demain 19e. en vente publique, pour savoir qui en offrira le plus. Nous laisserons offrir, sans nous en mêler. J’ai envoyé un Expert, dont le rapport est satisfaisant quant à l’essentiel: C’est-à-dire que l’Effet est bon et sain; qu’il a seulement été négligé, et que les réparations comme peinture double, et autres, pour remettre l’Effet dans tout l’état requis, pourront aller de 600ƒ à 1000ƒ selon qu’on voudra étendre ou borner ces réparations. La taxe publique ordinaire de l’Effet, est de ƒ83.7: or, selon l’usage, il faut doubler toujours cela, à cause de la taxe extraordinaire, qui est d’autant: ainsi l’Effet doit payer par an au pays ƒ166.14s. de taxe qu’on appelle Verponding. J’ai fait faire sous main une offre au Propriétaire; mais comme il se tient roide et fier, nous le laisserons expérimenter sa fortune demain, et ce qui lui aura été offert, le rendra plus traitable probablement, et nous servira à nous de guide. Vendredi prochain, si nous ne nous accordons pas lui et nous pour acheter de la main à la main, l’effet sera ajugé finalement à celui qui criera à propos mine (à moi) pendant que le Crieur ira en descendant d’une somme par laquelle il commencera. Soit que nous tombions d’accord avec le propriétaire entre demain et vendredi prochain, Soit qu’il veuille encore courir les risques de ce jour-là, vous pouvez compter, Monsieur, que je me tiendrai dans les limites des ordres que vous m’avez donnés, et que j’aurai l’honneur de vous informer par la poste de Samedi prochain, si l’Effet est à vous ou non. J’ajouterai seulement ici, que le rapport de l’expert que j’ai employé, me rassure tout-à-fait sur la bonté de l’emplette, en me donnant la certitude, que vous ne l’aurez nullement trop chere, quand même le prix iroit jusqu’au dernier terme de vos ordres.
Permettez que je place ici nos respects et complimens pour Mr. Barclai. Nous esperons que vous avez fait le voyage heureusement. Je suis avec le respect le plus sincere, Monsieur Votre très-humble & très-obéissant serviteur

Dumas

